         Case 2:17-cr-00563-JD Document 225 Filed 01/27/20 Page 1 of 1




                                LAW OFFICE OF ALAN J. TAUBER, P.C
                                               ATTORNEY AT LAW


                                              1600 LOCUST STREET
   ALAN J. TAUBER*                           PHILADELPJllA, PA 19103

•ALSO MEMBER NEW JERSEY                   215.575.0702 • FAX 215.703.1675



                                                  January 23, 2020


  VIA EMAIL
  Honorable Jan Dubois
  Room 12613
  United States District Comt
  601 Market Street
  Philadelphia, PA 19106

  RE: United States v. Donald Jones; I7-cr-563
                                      \~ -C(-l.{61.--
  Deat· Judge Dubois:

          As you may recall, I represent Donald Jones in the above matte1·. Mt·. Jones was sentenced on
  December 16, 2019 to a year and a day incarceration. The Comt granted Mr. Jones a surrender date of
  January 30, 2020.

          Since that time, I have been communicating with both the United States Marshal's office and the
  Bureau of Prisons designation bureau to ascertain Mr. Jones' designation so he can sun·ender to his
  assigned prison. I learned today that, Mr. Jones has yet to be designated in patt due to a malfunction in
  the BOP's designation network. I was also advised that it was unlikely that he would receive his
  designation before his scheduled sut'fender date as the Bureau of Prisons has not yet even received his
  pape1work. Thus, were Mr. Jones to surrender on the currently assigned date, he would be remanded to
  the Federal Detention Center until his designation is complete, a circumstance we were hoping to avoid.

          Please accept this letter as our request to extend Mr. Jones' surrender date to March 1, 2020. We
  are hopeful that his designation will be completed before that date. I discussed this request with AUSA
  Eric Gibson who has no objection to an extension. Your consideration of this request is greatly
  appreciated.

                                                                   Respectfully submitted,




                                                                   Alan J. Tauber

  cc: AUSA Eric Gibson (via email)
